     Case 1:20-cv-00954-DAD-EPG Document 3 Filed 07/16/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10
         KYLE PETERSEN,                                 Case No. 1:20-cv-00954-DAD-EPG
11
                         Plaintiff,                     ORDER DIRECTING PLAINTIFF TO
12                                                      PAY THE $400 FILING FEE OR SUBMIT
              v.                                        A COMPLETED APPLICATION TO
13                                                      PROCEED IN FORMA PAUPERIS
         MEKISHA BUYARD,                                WITHIN 30 DAYS OF SERVICE OF
14                                                      THIS ORDER
                         Defendant.
15

16          Plaintiff, Kyle Petersen, is proceeding pro se in this action. Plaintiff has neither paid the

17 $400 filing fee nor submitted an application to proceed in forma pauperis pursuant to 28 U.S.C.

18 § 1915.

19          Accordingly, IT IS HEREBY ORDERED that:

20          1. The Clerk of the Court is directed to provide Plaintiff with a copy of the Application to

21 Proceed In Forma Pauperis by a Prisoner.

22          2. Within forty-five (45) days of the date of service of this order, Plaintiff shall submit

23 the attached application to proceed in forma pauperis, completed and signed, or, in the alternative,

24 he shall pay the $400 filing fee for this action. No requests for extension will be granted without a

25 showing of good cause.

26 \\\
27 \\\

28 \\\
     Case 1:20-cv-00954-DAD-EPG Document 3 Filed 07/16/20 Page 2 of 2


 1              Failure to comply with this order will result in a recommendation that this action be
 2 dismissed.

 3
     IT IS SO ORDERED.
 4

 5     Dated:     July 16, 2020                               /s/
 6                                                     UNITED STATES MAGISTRATE JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                      2
